Case 2:18-cv-00390-RWS-RSP Document 47 Filed 02/26/19 Page 1 of 5 PageID #: 774



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

  PELOTON INTERACTIVE, INC.,                       §
                                                   §
         Plaintiff,                                §          Case No. 2:18-CV-0390-RWS-RSP
                                                   §
  V.                                               §
  FLYWHEEL SPORTS , INC.,                          §
                                                   §
         Defendant.                                §

                                 DOCKET CONTROL ORDER

         In accordance with the scheduling conference held in this case, it is hereby ORDERED

  that the following schedule of deadlines is in effect until further order of this Court:


   June 15, 2020              *Jury Selection - 9:00 a.m. in Marshall before
                              Judge Robert Schroeder

   May 19, 2020               *Pretrial Conference - 9:00 a.m. in Marshall, Texas before
                              Judge Roy Payne

   May 11, 2020               *Notify Court of Agreements Reached During Meet and Confer

                              The parties are ordered to meet and confer on any outstanding
                              objections or motions in limine. The parties shall advise the Court of
                              any agreements reached no later than 1:00 p.m. three (3) business
                              days before the pretrial conference.

   May 11, 2020               *File Joint Pretrial Order, Joint Proposed Jury Instructions, Joint
                              Proposed Verdict Form, Responses to Motions in Limine, Updated
                              Exhibit Lists, Updated Witness Lists, and Updated Deposition
                              Designations

   May 4, 2020                *File Notice of Request for Daily Transcript or Real Time Reporting.

                              If a daily transcript or real time reporting of court proceedings is
                              requested for trial, the party or parties making said request shall file
                              a notice with the Court and e-mail the Court Reporter, Shelly Holmes,
                              at shelly_holmes@txed.uscourts.gov.
Case 2:18-cv-00390-RWS-RSP Document 47 Filed 02/26/19 Page 2 of 5 PageID #: 775



   April 27, 2020                  File Motions in Limine

                                  The parties shall limit their motions in limine to issues that if
                                  improperly introduced at trial would be so prejudicial that the Court
                                  could not alleviate the prejudice by giving appropriate instructions to
                                  the jury.

   April 27, 2020                 Serve Objections to Rebuttal Pretrial Disclosures

   April 20, 2020                 Serve Objections to Pretrial Disclosures; and Serve Rebuttal Pretrial
                                  Disclosures

  April 6, 2020                   Serve Pretrial Disclosures (Witness List, Deposition Designations,
                                  and Exhibit List) by the Party with the Burden of Proof

  March 23, 2020                  *Response to Dispositive Motions (including Daubert Motions).
                                  Responses to dispositive motions that were filed prior to the
                                  dispositive motion deadline, including Daubert Motions, shall be due
                                  in accordance with Local Rule CV-7(e), not to exceed the deadline as
                                  set forth in this Docket Control Order.1 Motions for Summary
                                  Judgment shall comply with Local Rule CV-56.

  March 9, 2020                   *File Motions to Strike Expert Testimony (including Daubert
                                  Motions)

                                  No motion to strike expert testimony (including a Daubert motion)
                                  may be filed after this date without leave of the Court.

  March 9, 2020                   *File Dispositive Motions

                                  No dispositive motion may be filed after this date without leave of
                                  the Court.

                                  Motions shall comply with Local Rule CV-56 and Local Rule CV-7.
                                  Motions to extend page limits will only be granted in exceptional
                                  circumstances.       Exceptional circumstances require more than
                                  agreement among the parties.
  March 2, 2020                   Deadline to Complete Expert Discovery

  February 18, 2020               Serve Disclosures for Rebuttal Expert Witnesses


          1
           The parties are directed to Local Rule C V-7(d), which provides in part that "[a] party's failure to oppose a
 motion in the manner prescribed herein creates a presumption that the party does not controvert the facts set out by
 movant and has no evidence to offer in opposition to the motion." If the deadline under Local Rule CV 7(e) exceeds
 the deadline for Response to Dispositive Motions, the deadline for Response to Dispositive Motions controls.
Case 2:18-cv-00390-RWS-RSP Document 47 Filed 02/26/19 Page 3 of 5 PageID #: 776



  January 27, 2020     Deadline to Complete Fact Discovery and File Motions to Compel
                       Discovery

  January 27, 2020     Serve Disclosures for Expert Witnesses by the Party with the Burden
                       of Proof

  January 7, 2020      Deadline to Complete Mediation

                       The parties are responsible for ensuring that a mediation report is
                       filed no later than 5 days after the conclusion of mediation.

  December 31, 2019    Comply with P.R. 3-7 (Opinion of Counsel Defenses)

  December 10, 2019    *Claim Construction Hearing - 9:00 a.m. in Marshall, Texas before
                       Judge Roy Payne

  November 26, 2019    *Comply with P.R. 4-5(d) (Joint Claim Construction Chart)

  November 19, 2019    *Comply with P.R. 4-5(c) (Reply Claim Construction Brief)

  November 12, 2019    Comply with P.R. 4-5(b) (Responsive Claim Construction Brief)

  October 29, 2019     Comply with P.R. 4-5(a) (Opening Claim Construction Brief) and
                       Submit Technical Tutorials (if any)

                       Good cause must be shown to submit technical tutorials after the
                       deadline to comply with P.R. 4-5(a).

  October 29, 2019     Deadline to Substantially Complete Document Production and
                       Exchange Privilege Logs

                       Counsel are expected to make good faith efforts to produce all
                       required documents as soon as they are available and not wait until
                       the substantial completion deadline.

  October 15, 2019     Comply with P.R. 4-4 (Deadline to Complete Claim Construction
                       Discovery)

  October 8, 2019      File Response to Amended Pleadings

  September 24, 2019   *File Amended Pleadings

                       It is not necessary to seek leave of Court to amend pleadings prior to
                       this deadline unless the amendment seeks to assert additional patents.

  September 17, 2019   Comply with P.R. 4-3 (Joint Claim Construction Statement)
Case 2:18-cv-00390-RWS-RSP Document 47 Filed 02/26/19 Page 4 of 5 PageID #: 777



   August 27, 2019           Comply with P.R. 4-2 (Exchange Preliminary Claim Constructions)

   August 6, 2019            Comply with P.R. 4-1 (Exchange Proposed Claim Terms)

   March 21, 2019            Comply with P.R. 3-3 & 3-4 (Invalidity Contentions)

   February 28, 2019         *File Proposed Protective Order and Comply with Paragraphs 1 & 3
                             of the Discovery Order (Initial and Additional Disclosures)

                             The Proposed Protective Order shall be filed as a separate motion
                             with the caption indicating whether or not the proposed order is
                             opposed in any part.

  February 21, 2019          *File Proposed Docket Control Order and Proposed Discovery Order

                             The Proposed Docket Control Order and Proposed Discovery Order
                             shall be filed as separate motions with the caption indicating whether
                             or not the proposed order is opposed in any part.

  February 14, 2019          Join Additional Parties

  February 10, 2019          *File Notice of Mediator

  January 24, 2019           Comply with P.R. 3-1 & 3-2 (Infringement Contentions)
 (*) indicates a deadline that cannot be changed without showing good cause. Good cause is not
 shown merely by indicating that the parties agree that the deadline should be changed.

                               ADDITIONAL REQUIREMENTS

        Notice of Mediator: The parties are to jointly file a notice that identifies the agreed upon
 mediator or indicates that no agreement was reached. If the parties do not reach an agreement, the
 Court will appoint a mediator. The parties should not file a list of mediators to be considered by
 the Court.

         Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
 Motions: For each motion, the moving party shall provide the Court with two (2) copies of the
 completed briefing (opening motion, response, reply, and if applicable, surreply), excluding
 exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
 must include the CM/ECF header. For expert-related motions, complete digital copies of the
 relevant expert report(s) and accompanying exhibits shall submitted on a single flash drive. These
 copies shall be delivered as soon as briefing has completed.

         Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
 include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
 the local rules' normal page limits.
Case 2:18-cv-00390-RWS-RSP Document 47 Filed 02/26/19 Page 5 of 5 PageID #: 778



             Motions for Continuance: The following excuses will not warrant a continuance nor
     justify a failure to comply with the discovery deadline:

     (a)     The fact that there are motions for summary judgment or motions to dismiss pending;

     (b)     The fact that one or more of the attorneys is set for trial in another court on the same day,
             unless the other setting was made prior to the date of this order or was made as a special
 .
             provision for the parties in the other case;

     (c)     The failure to complete discovery prior to trial, unless the parties can demonstrate that it
             was impossible to complete discovery despite their good faith effort to do so.

            Amendments to the Docket Control Order ("DCO"): Any motion to alter any date on
     the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
     include a proposed order that lists all of the remaining dates in one column (as above) and the
     proposed changes to each date in an additional adjacent column (if there is no change for a date
     the proposed date column should remain blank or indicate that it is unchanged). In other words,
     the DCO in the proposed order should be complete such that one can clearly see all the remaining
     deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
     version of the DCO.

            Proposed DCO: The Parties' Proposed DCO should also follow the format described
     above under "Amendments to the Docket Control Order ('DCO')."
             SIGNED this 3rd day of January, 2012.
            SIGNED this 26th day of February, 2019.




                                                           ____________________________________
                                                           ROY S. PAYNE
                                                           UNITED STATES MAGISTRATE JUDGE
